Citation Nr: 1205453	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from October 1956 to October 1959.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denying the benefits sought.

The Board previously issued an October 2009 decision/remand denying a claim for service connection, and remanding claims for service connection for depression, hearing loss and tinnitus. Thereafter, a November 2010 RO rating decision granted service connection for depressive disorder, leaving the claims involving hearing loss and tinnitus as the remaining matters on appeal. 

The Board then issued a March 2011 decision denying entitlement to service connection for a bilateral hearing loss disability, and tinnitus. The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court). In October 2011,           the Court granted a Joint Motion for Remand by the Veteran's attorney and the Secretary of VA, vacating the March 2011 decision and remanding the contested claims back to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.








REMAND

A remand of this case is warranted to comply with the terms of the Court's   October 2011 Joint Motion for Remand, to consist of a new VA Compensation and Pension examination on the etiology of the claimed conditions which is thoroughly responsive to and evaluative of the Veteran's reported history of hearing and hearing-related difficulties.

As indicated above, the Board originally denied both claims for service connection for bilateral hearing loss and tinnitus for the reason of a lack of causal attribution between the disabilities claimed, and an incident of military service. The Board in so finding acknowledged that the Veteran's complete service treatment records (STRs) were unavailable being presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC). Also acknowledged was that the Veteran was competent to describe in-service noise exposure in the capacity of a military policeman where he reportedly was in close proximity to small arms fire, and was furthermore competent to report post-service symptomatology. However, the Board premised its denial of service connection upon the overwhelming absence of any documented treatment for hearing loss or tinnitus from service discharge in 1959 for more than 50 years, up until first diagnosed in 2006. Further part of the Board's rationale was the January 2010 VA examination and opinion ruling out an                  in-service etiology, and the December 2010 addendum opinion. The most definitive opinion originates from the December 2010 addendum, which is as follows:

	The Veteran's claims file was delivered regarding an opinion on the lack of 	mentioning the Veteran's claim that his hearing loss and tinnitus began in the 	1960s. The Veteran served in the Army from 1956 to 1959. He did not serve 	during a time of hostility as the Korean War had already ended. He claims he 	has noticed hearing problems and tinnitus since he got out of the military. 	He is just now coming in for an evaluation regarding these symptoms 	(50 years post-military separation) and did not [provide] any documentation 	to support that he saw anyone privately since military separation. It would be 	assumed that the Veteran would not have waited 50 years if the symptoms 	were truly noticeable or bothersome. Therefore, my opinion remains the 	same that the Veteran's hearing loss and tinnitus are not at least as likely as 	not related to his military service.

In response to the Board's decision, the October 2011 Joint Motion first takes issue with the process by which the Board considered but ultimately found unpersuasive the Veteran's competent lay assertions of in-service noise exposure, and post-service continuity of symptomatology. What essentially the Joint Motion points out is that the Board's analysis improperly discounted the credibility of the Veteran's              own lay testimony based on almost no treatment history for 50 years post-service.  According to the Joint Motion, this was an inadequate decisional basis, as generally VA "cannot determine that lay evidence lacks credibility because it is unaccompanied by contemporaneous medical evidence," citing Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). Also, by the Board's own account the Veteran had undergone surgery on the mastoid of one of his ears in the 1970s (although it is not clear if this had any relation to hearing difficulties), thus contradicting the conclusion that the Veteran did not have any treatment                post-service. 

In sum, the Joint Motion requests clarification in the Board's discussion of the credibility of the Veteran's reported history of hearing loss and tinnitus -- ultimately a matter best left to addressing in future readjudication and decision upon this case, provided necessary. As for now, there is a secondary objective of the  Joint Motion which necessitates remand to the RO/AMC for further action.             To this effect, the initial January 2010 VA examination report had indicated a medical history significant for a ". . . right eardrum patched due to an infection" approximately 30 years earlier. As mentioned, the Veteran also underwent mastoid surgery in the 1970s. According to the Joint Motion, the December 2010 VA addendum opinion ruling out a causal nexus to military service critically overlooked these facts, instead preferring to state that there was no treatment history for 50 years post-service. The Joint Motion requested a new VA medical opinion based on the Veteran's true medical history. As a proviso, the Joint Motion requested that the examination provider also specifically address the Veteran's history of noise exposure in service and his assertions of  complaints of hearing loss and tinnitus since the 1960s; that is, to directly comment upon his lay testimony.
Thus, at this stage, the Board will order a new VA examination responsive to the provisions of the Joint Motion. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a        VA audiological examination with an examiner who     has not seen him previously to determine the likely etiology of his bilateral hearing loss and tinnitus.          The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.         All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail. The examiner should then opine as to whether the Veteran's current bilateral hearing loss and tinnitus are at least as likely as not (50 percent or greater probability) due to in-service noise exposure during the Veteran's military service, in his occupational capacity as a military policeman during which he had close proximity to small arms fire. 

The VA examiner is reminded that the Veteran's own assertions of both in-service noise exposure, and post-service complaints of hearing loss and tinnitus thereafter are to be given careful consideration in formulating the requested opinion, particularly in light of the fact that service treatment records are deemed unavailable in this case. Please specifically address the Veteran's                lay assertions regarding in-service incurrence, and post-service continuity of symptomatology in providing the opinion sought. 

The examiner is also requested to address the significance, if any, of a post-service treatment history for ear infections and mastoid pathology during the 1970s as it may or may not show continuity of symptomatology for hearing difficulties since military separation. 

2. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,      11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

